                 IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE O’MALLEY                      :       JURY TRIAL DEMANDED
    Plaintiff                        :
                                     :
        vs.                          :
                                     :       CASE NO.: 3:17-cv-01419-RDM
DOWD MARKETING, INC.                 :
   Defendant                         :

         MOTION FOR EXTENSION OF REINSTATEMENT PERIOD

        Plaintiff Eugene O'Malley hereby moves for an extension of the 30-

day reinstatement period, and in support thereof states:

        1.    The parties negotiated settlement of this case on November 23,

2020.

        2.    On November 23, 2020, this Honorable Court entered an Order

dismissing the case and permitting reinstatement within sixty (60) days if

settlement was not consummated. (Doc. 68).

        3.    The 60 day period for reinstatement will run on January 22,

2021.

        4.    Counsel have worked diligently and have negotiated a

settlement agreement, but need additional time to complete the process

and consummate settlement.

        5.    Plaintiff respectfully requests that this Honorable Court issue an

Order extending the reinstatement period by an additional third (30) days.

                                         1
     6.    Defendant concurs in this motion.

     WHEREFORE, Plaintiff respectfully requests that this Honorable

Court issue an Order extending the reinstatement period for an additional

30 days, permitting reinstatement on or before February 22, 2021 if

settlement is not consummated.



Date: 1/19/2021                                Respectfully submitted,

                                               /s/ George R. Barron
                                               Counsel for Plaintiff
                                               88 North Franklin Street
                                               Wilkes-Barre, PA 18701




                                    2
